Title: To James Madison from Carlos Martínez de Yrujo, 17 March 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


17 March 1804, Washington. Complained on 7 Mar. of the violation of the sovereignty of Charles IV by Section 11 of the Mobile Act and asked not only for satisfaction for the insult but also for the revocation of the cited section as injurious to the rights of Spain. As the time is now approaching when Congress, which alone can annul the cited section, will depart, and sufficient time has passed for him to have obtained JM’s response to those two points without his having yet received it, renews his demand that the section be revoked and the king be given the satisfaction due him for the insult.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr (NHi: Livingston Papers); Tr (DLC: Monroe Papers). RC 1 p.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. Second Tr is a letterpress copy of first Tr.


